t c summary opinion united_states tax_court willie banks petitioner v commissioner of internal revenue respondent docket no filed date justin jones specially recognized for petitioner nhi t luu sanders for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years in issue respondent determined deficiencies in petitioner’s and federal income taxes of dollar_figure and dollar_figure respectively and additions to tax under sec_665l1 a of dollar_figure and dollar_figure respectively after concessions by petitioner of additional_amounts of income the issues we must decide are whether petitioner is entitled to any deductions in addition to those allowed by respondent and whether petitioner is liable for the additions to tax under sec_6651 some of the facts have been stipulated and are so found petitioner resided in portland oregon at the time he filed his petition during the taxable years and petitioner was in the real_estate rental and or investment business at the end of a tax consultant prepared petitioner’s joint federal_income_tax return based on a spread sheet of rental income and expenses and some other papers which were provided to her by petitioner at the end of the tax consultant also prepared petitioner’s joint federal_income_tax return based on information petitioner provided to her each year the tax consultant provided petitioner with a copy of these returns neither petitioner nor his wife ever signed these returns and they did not file these returns during the course of the investigation of petitioner’s income_tax filing obligations respondent obtained the unsigned copies of the joint and federal_income_tax returns form sec_1040 and accompanying schedules the draft returns from the tax consultant hired by petitioner to prepare the and federal_income_tax returns respondent also obtained copies of the work papers used by petitioner’s tax consultant to prepare the draft returns during the course of respondent’s examination on or about date petitioner and his wife eharnestine submitted to respondent signed joint form sec_1040x amended u s individual_income_tax_return for the taxable years and the amended returns claimed deductions in addition to those reflected on the draft returns respondent processed the amended returns as original returns for and and assessed the tax as shown thereon respondent issued the notice_of_deficiency to petitioner and his wife for both taxable years in issue and disallowed the additional deductions claimed on the amended returns respondent disallowed these additional deductions because petitioner did not substantiate any of these deductions respondent did not guestion any of the substantial deductions claimed on the draft returns which were the basis for the amended returns in effect respondent accepted the draft returns on behalf of petitioner and his wife petitioner’s wife did not join in the petition to this court as we discuss below petitioner refers to the fact that his year old son willie banks jr was murdered in a drive-by shooting deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate claimed deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_7491 does not change the burden_of_proof where a taxpayer has failed to substantiate deductions 116_tc_438 moreover taxpayers must keep sufficient records to establish the amounts of the deductions 43_tc_824 sec_1_6001-1 income_tax regs generally except as otherwise provided by sec_274 d which is not applicable in this case when evidence shows that a taxpayer incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount bearing heavily if it chooses against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the court however must have some basis upon which an estimate can be made 85_tc_731 in this case there is no bassis upon which an estimate can be made petitioner had real_estate properties during the taxable years in issue petitioner had no books_and_records or any evidence of the expenditures in issue for trial petitioner had no reconstructed records to support his claimed additional deductions on the amended returns petitioner said his wife was saddened over the death of her son which is understandable petitioner claims this made her so upset that she selectively destroyed all the financial records around the time for preparing the return again around the time for preparing the return and again after petitioner reconstructed records to prepare the amended returns as we noted petitioner’s wife signed the amended returns it is not believable that she would destroy business records pertaining to her own returns on the convenient occasions mentioned by petitioner we are not required to accept petitioner’s generalized statements and decline to do so here without supporting evidence 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 we also are not required to accept the self-serving statements of petitioner as correct 87_tc_74 on this record we sustain respondent’s disallowance of the additional deductions claimed on the amended returns for petitioner untimely filed his federal_income_tax return form_1040 on date for petitioner untimely filed his federal_income_tax return form_1040 on date for petitioner untimely filed his federal_income_tax return on date for petitioner untimely filed his federal_income_tax return form_1040 on date for petitioner untimely filed his federal_income_tax return form_1040 on date for petitioner untimely filed his federal_income_tax return on date for petitioner received an extension within which to file his return to date and petitioner untimely filed his federal_income_tax return on date for and petitioner untimely filed the federal_income_tax returns on date petitioner claims the untimeliness of these particular returns should be excused because he was distraught over the death of his son in date as we said in tabbi v commissioner tcmemo_1995_463 a taxpayer’s selective inability to meet his tax obligations when he can conduct normal business activities does not excuse his late filing the late filings in question are part of a 9-year pattern which began long before the death of petitioner’s son respondent’s determination of the addition_to_tax for and is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
